





  
SUPERIOR INDUSTRIES INTERNATIONAL, INC. AMENDED AND RESTATED
2008 EQUITY INCENTIVE PLAN
 
NON-EMPLOYEE DIRECTOR’S NOTICE OF GRANT AND
NON-EMPLOYEE DIRECTOR’S RESTRICTED STOCK UNIT AGREEMENT
 
You have been granted the number of Restricted Stock Units of Superior
Industries International, Inc. (the “Company”), as set forth below, each of
which represents one share of the Company’s common stock, par value of $0.01
(“Common Shares”), subject to the terms and conditions of the Superior
Industries International, Inc. Amended and Restated 2008 Equity Incentive Plan
(the “Plan”), and this Notice of Grant and Restricted Stock Unit Agreement
(collectively, the “Notice and Agreement”). Unless otherwise defined in the
Notice and Agreement, terms with initial capital letters shall have the meanings
set forth in the Plan.
 
Participant:
 
Number of Restricted Stock Units Granted:
 
Grant Date:
April 26, 2016
Vesting Schedule:
Vesting Date
Vesting Percentage
April 26, 2017
100%
 

  
By signing below, you accept this grant of Restricted Stock Units and you hereby
represent that you: (i) agree to the terms and conditions of this Notice and
Agreement and the Plan; (ii) have reviewed the Plan and the Notice and Agreement
in their entirety, and have had an opportunity to obtain the advice of legal
counsel and/or your tax advisor with respect thereto; (iii) fully understand and
accept all provisions hereof; (iv) agree to accept as binding, conclusive, and
final all of the Administrator’s decisions regarding, and all interpretations
of, the Plan and the Notice and Agreement; and (v) agree to notify the Company
upon any change in your notice address indicated below.
 
AGREED AND ACCEPTED:
 
 
Signature:
 
 
Print Name:




Notice Address:




 












--------------------------------------------------------------------------------





SUPERIOR INDUSTRIES INTERNATIONAL, INC. AMENDED AND RESTATED
2008 EQUITY INCENTIVE PLAN
 
NON-EMPLOYEE DIRECTOR’S RESTRICTED STOCK UNIT AGREEMENT
 
1. Grant of Restricted Stock Units. The Company has granted to you the number of
Restricted Stock Units (“RSUs”) specified in the Notice of Grant on the
preceding page (“Notice of Grant”), subject to the following terms and
conditions. Each RSU represents the right to receive one Common Share, subject
to the terms of the Plan and this Notice and Agreement.
 
2. Period of Restriction and Vesting. During the Period of Restriction specified
in the Notice of Grant, the RSUs shall be subject to the Restriction on Transfer
specified in Section 4. The Period of Restriction shall expire as to the RSUs
granted in the amount and on the date specified in the Notice of Grant (a
“Vesting Date”). On such Vesting Date, the Common Shares underlying the vested
RSUs shall be distributed to the Participant as soon as reasonably practicable,
but in no event later than March 15 of the calendar year following the calendar
year in which such Vesting Date occurs. Prior to the Vesting Date specified in
the Notice of Grant, the RSUs shall be defined in this agreement as “Unvested
RSUs.”
 
3. Forfeiture of Unvested RSUs. Except as otherwise provided in Section 12.1 of
the Plan or in any of Participant’s agreements with the Company, if Participant
ceases Continuous Status as a Director for any reason, all Unvested RSUs shall
be immediately forfeited.
 
4. Restriction on Transfer. None of the RSUs or any beneficial interest therein
shall be transferred, encumbered or otherwise disposed of in any way until the
occurrence of the applicable Vesting Date for such RSUs set forth in this Notice
and Agreement. In addition, as a condition to any transfer of the Common Shares
underlying vested RSUs after such Vesting Date, the Company may, in its
discretion, require: (i) that the Common Shares shall have been duly listed upon
any national securities exchange or automated quotation system on which the
Common Shares may then be listed or quoted; (ii) that either (a) a registration
statement under the Securities Act of 1933, as amended (“Securities Act”) with
respect to the Common Shares shall be effective, or (b) in the opinion of
counsel for the Company, the proposed purchase shall be exempt from registration
under the Securities Act and the Participant shall have entered into agreements
with the Company as reasonably required; and (iii) fulfillment of any other
requirements deemed necessary by counsel for the Company to comply with
Applicable Law.

 
5. Delivery of Common Shares. The Company shall hold the Common Shares
underlying the Unvested RSUs until the applicable Vesting Date. When a Vesting
Date occurs, the Company shall promptly deliver the applicable Common Shares to
the Participant, subject to the terms of the Plan and this Notice and Agreement.
 
6. Stockholder Rights. If the Company declares a cash dividend on its Common
Shares, then, on the payment date of the dividend, the Participant will be
credited with dividend equivalents equal to the amount of cash dividend per
share multiplied by the number of RSUs credited to the Participant through the
record date. The dollar amount credited to the Participant under the preceding
sentence will be credited to an account (“Account”) established for the
Participant for bookkeeping purposes only on the books of the Company. The
amounts credited to the Account will be credited as of the last day of each
month with interest, compounded monthly, until the amount credited to the
Account is paid to the Participant. The rate of interest credited under the
previous sentence will be the prime rate of interest as reported by the Midwest
edition of the Wall Street Journal for the second business day of each quarter
on an annual basis. The balance in the Account will be subject to the same terms
regarding vesting and forfeiture as the Participant’s RSUs awarded under the
accompanying letter and this document, and will be paid in cash in a single sum
at the time that the Common Shares underlying the Participant’s RSUs are
delivered (or forfeited at the time that the Participant’s RSUs are forfeited).
If, from time to time prior to the Vesting Date, there is (i) any stock
dividend, stock split or other change in the Common Shares, or (ii) any merger
or sale of all or substantially all of the assets or other acquisition of the
Company, the number of RSUs (and Common Shares to which they relate) under this
Notice and Agreement may be adjusted to reflect such transaction in accordance
with the terms of the Plan.
 
7. U.S. Tax Consequences. The Participant has reviewed with the Participant’s
own tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Notice and Agreement. The
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its employees or agents. The
Participant understands that the Participant (and not the Company) shall be
responsible for the Participant’s own tax liability that may arise as a result
of the transactions contemplated by this Notice and Agreement.
 


2



--------------------------------------------------------------------------------





8. Withholding. Participant shall be responsible for satisfying all taxes that
apply to the vesting of RSUs.
 
9. General.
 
(a) This Notice and Agreement shall be governed by and construed under the laws
of the State of Michigan. The Notice and Agreement and the Plan, which is
incorporated herein by reference, represent the entire agreement between the
parties with respect to the RSUs granted to the Participant. In the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Notice and Agreement, the terms and conditions of the Plan
shall prevail.
 
(b) Any notice, demand or request required or permitted to be delivered by
either the Company or the Participant pursuant to the terms of this Notice and
Agreement shall be in writing and shall be deemed given when delivered
personally, deposited with an international courier service, or deposited in the
U.S. Mail, First Class with postage prepaid, and addressed to the parties at the
addresses set forth in the Notice of Grant, or such other address as a party may
request by notifying the other in writing.
 
(c) The rights of the Company under this Notice and Agreement and the Plan shall
be transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. The rights and obligations of the Participant
under this Notice and Agreement may only be assigned with the prior written
consent of the Company.
 
(d) The Participant agrees upon request to execute any further documents or
instruments necessary or desirable to carry out the purposes or intent of this
Notice and Agreement.
 
(e) Participant acknowledges and agrees that the RSUs granted pursuant to this
agreement shall be earned only by continuing service as an employee, consultant
or director, and not through the act of being hired or appointed.
 
























































3

